Applicants’ remarks have been considered but are not persuasive of novelty over the prior art.  Applicants have pointed to the D unit in Sherman et al.  They state that there is “no way to incorporate” such a segment into the current polymers as the polymers are prepared from AXg and BZm.  The Examiner disagrees.  As noted in the interview and as noted in the final office action, the claims use the language “comprising” such that other reactants are embraced.  Applicants have overlooked this point.  Thus this argument is not persuasive.
	Furthermore, applicants are advised to consider the following.
	Perhaps the language “consisting of” would overcome this anticipation rejection (though the Examiner is not conceding this point presently), BUT applicants are caution-ed that such an amendment to the claims would NOT be entered at this point in prose-cution (after final) as it introduces a new limitation to the claims that has not yet been considered.
	To this extent, the Examiner directs attention to paragraph 58 of the Sherman et al. reference which specifically describes D units of the copolymer therein.  This refers to 4,119,615 as describing “soft segments” that can be used therein.  More specifically this refers to “polyether residues” that can be the D units in the polymers of Sherman et al.  Turning to 4,119,615, one can see that the “polyether residues” include branched polyethers.  See for instance column 2, lines 55 to 60.  This meets the reactant BZm.
	Thus, considering the teachings of the 4,119,615 reference, the presence of a branched D unit is suggested by the totality of the teachings in Sherman et al.  
	This raises a new ground of consideration and potentially a new ground of rejection. Applicants are advised to consider this before responding to this action.

/MARGARET G MOORE/Primary Examiner, Art Unit 1765